Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
             Claims 1-8 are allowed because the prior art fail to teach a detection system configured to detect water in a fan case, said detection system comprising: a heater configured to apply heat to the fan case, wherein any water within the fan case generates a local transient thermal gradient in response to the applied heat; a monitoring camera positioned proximate the fan case and configured to acquire a plurality of images of the heated fan case; and a computing device configured to receive the plurality of images from said monitoring camera; and analyze the plurality of images to detect the water in the fan case, in combination with the remaining limitations of claims 2-8.
Claims 9-16 are allowed because the prior art fail to teach a detection system configured to detect water in a fan case of a gas turbine engine, the gas turbine engine including a plurality of fan blades and the fan case circumscribing the plurality of fan blades, said detection system comprising:
a heater configured to apply heat to the fan case, wherein any water within the fan case generates a local transient thermal gradient in response to the applied heat;
a monitoring camera system is attached to a fan blade of the plurality of fan blades and configured to acquire a plurality of images of the heated fan case; and
a computing device configured to:
receive the plurality of images from said monitoring camera; and

analyze the plurality of images to detect the water in the fan case, in combination with the remaining limitations of claims 10-16.
Claims 17-20 are allowed because the prior art fail to teach a method of detecting water in a fan case, said method comprising:
heating at least one surface of the fan case with a heater, wherein any water within the fan case generates a local transient thermal gradient in response to the applied heat;
acquiring a plurality of images of the at least one surface using a monitoring camera; and
analyzing the plurality of images of the at least one surface using a computing device to detect water in the fan case, in combination with the remaining limitations of claims 18-20.

JP H06117247A Discloses a water fav temperature sensor that is attached to the cover between a radiator and the engine body and controlled based on the water temperature by the fan water temperature sensor 33.
JP H0722867ATeaches a fan case 34 with a moisture detector sensor 32 installed in it, a heat conducted from a drum/ heater will cause the moisture to scatter. When it runs, it dries quickly. The moisture sensor detects drying. Fig. 13 showing the temperature change as the fluid drying.
The prior art fail to teach a monitoring camera configured to acquire a plurality images of the heated fan case to detect water in the fan case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             June 08, 2022